Citation Nr: 0901474	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  06-36 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel 


INTRODUCTION

The veteran had active service from December 1973 to February 
1975. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from July 2005 and March 2006 rating decisions of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Portland, Oregon.  

In July 2005, the RO held that service connection was not 
warranted for hepatitis C.  By means of a March 2006 rating 
decision the RO determined that no revision was warranted of 
the July 2005 decision, as due to clear and unmistakable 
error.  

The veteran provided testimony at an November 2008 hearing 
before the undersigned.  A transcript of that proceeding is 
associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development is necessary here 
before the claims may be adjudicated on the merits, for the 
reasons discussed below.  

A review of the records reveals that VA medical records have 
been associated with claims folder pertaining to a 
hospitalization from February 1992 to March 1992 and to 
treatment from March 2004 to February 2006.  The record, 
however, also indicates that a liver biopsy revealed the 
veteran's hepatitis C in 1997 and that he underwent surgery 
to repair a hernia in 1985.  Records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Accordingly, the RO should obtain 
and associate with the record all outstanding pertinent 
medical records for the period from March 1985 to the 
present.  


Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain copies of all of 
the veteran's VA treatment records from 
March 1985 to March 2004.

2.  Following completion of the above 
development, the AMC should reajudicate 
this claim.  If the benefit sought is not 
granted to the veteran's satisfaction, the 
AMC should issue a supplemental statement 
of the case to the veteran and his 
representative.  The requisite period of 
time for a response should be afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

